United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                   John B. MARTINEZ
            Lance Corporal (E-3), U.S. Marine Corps
                          Appellant

                         No. 201800228

  Appeal from the United States Navy-Marine Corps Trial Judiciary
                      Decided: 25 March 2019.
                          Military Judge:
                 Colonel Joseph P. Lisiecki, USMC.
Sentence adjudged 6 April 2018 by a special court-martial convened at
Marine Corps Base Camp Pendleton, California, consisting of a mili-
tary judge sitting alone. Sentence approved by convening authority:
reduction to E-1, confinement for 12 months, and a bad-conduct dis-
charge.
                         For Appellant:
             Captain Kimberly D. Hinson, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before WOODARD, FULTON, and RUSSELL,
                   Appellate Military Judges.
                  United States v. Martinez, No. 201800228


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




2